Citation Nr: 0703323	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  93-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to May 
1974, from February 1976 to February 1980, and from October 
1980 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The veteran's 
claim has been subsequently transferred to the RO in St. 
Petersburg, Florida.  

In April 1982 the RO denied the veteran's request of service 
connection for a nervous condition.  In August 1991 the 
veteran's claim to reopen his nervous condition disability 
claim was received.  A rating decision dated in December 1991 
denied the veteran's claim of service connection for a 
nervous condition.  The veteran disagreed with the December 
1991 rating decision and this appeal ensued.  In November 
1996, the Board determined that new and material evidence had 
been received to reopen the veteran's claim of service 
connection for a psychiatric disability, and remanded the 
claim for further development.  This case was most recently 
before the Board in March 2005 when it was again remanded for 
additional development.

The Board notes that in March 2004 the veteran indicated that 
he was requesting service connection for PTSD.  A review of 
the claims file reveals that the issue of service connection 
for PTSD has not been adjudicated.  A claim of service 
connection for PTSD is not the same as a claim of service 
connection for a psychiatric disorder.  Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  As such, the issue of entitlement 
to service connection for PTSD is referred to the RO for 
appropriate action.




FINDING OF FACT

The competent evidence does not establish that the veteran's 
currently diagnosed psychiatric disability is causally 
related to active service.


CONCLUSION OF LAW

A psychiatric disorder other than PTSD was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via March 2004 and May 2005 letters, the veteran was informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters informed the veteran that he should submit any 
medical evidence pertinent to his claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication (VCAA legislation was 
enacted subsequent to the initial adjudication), the claim 
was readjudicated after he received all critical notice, and 
he has had an opportunity to respond (see February 2006 and 
June 2006 supplemental statements of the case).  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The procedure outlined is not at odds with 
the principles espoused in Pelegrini.  The veteran has 
received notice regarding the assignment of a disability 
rating and effective date for the award of any benefit 
sought.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private examinations and treatment 
records.  The veteran's records from the Social Security 
Administration (SSA) and a State worker's compensation claim 
are also associated with the claims file.  An examination 
with an opinion as to a possible relationship between the 
claimed disability and the veteran's military service has 
been undertaken.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran contends that he should be service connected for 
psychiatric disability incurred during service.  In 
evaluating the claim, the applicable presumptive provisions 
are for consideration for this period of active duty service.  
Under 38 C.F.R. § 3.309(a), a psychosis is regarded as a 
chronic disease.  However, in order for the presumption to 
apply, the disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  38 C.F.R. § 3.307(a) (3).  The earliest record 
noting a psychosis is a state insurance fund special medical 
report dated in June 1983 reflecting that the veteran was 
diagnosed with disorder of character, rule out latent 
schizophrenia.  As the evidence of record does not establish 
any clinical manifestations of a psychosis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  Having considered presumptive service connection 
in the present case, the Board will now address the issue of 
direct service connection on a nonpresumptive basis.

Diagnoses such as major depression with psychotic features 
and schizo-affective disorder are of record.  As such, the 
first element of service connection is satisfied.  However, 
the remaining criteria for a grant of service connection have 
not been met, as will be discussed.

A service medical record dated in November 1976 reflected a 
diagnosis of situational stress reaction due to personal 
problems and pressures on the job.  A service medical record 
dated in August 1979 noted the veteran was having problems 
with intoxication and family problems.  A mental status 
evaluation dated November 1, 1979, had an impression of no 
mental illness.  The veteran's psychiatric system was 
clinically evaluated as normal at his November 1979 
separation examination.  A service medical record dated 
December 26, 1979, indicates that the veteran presented 
complaining of stomach aches and nervousness.  It was noted 
that the veteran was having multiple family and unit problems 
and complained of insomnia and anorexia.  The impression was 
situational stress reaction.

Private medical records dated subsequent to February 1980 and 
prior to October 1980 (in  other words, the period of time 
between the veteran's second and third period of service) are 
also of record.  These records show that the veteran reported 
(in September 1980) that he had suffered a work-related 
injury to the left eye region in August 1980.  Among other 
things, the veteran reported that nerves were affecting his 
job.  No psychiatric diagnosis is noted in the records during 
this (subsequent to February 1980 and prior to October 1980) 
time period.

A service medical record dated February 6, 1981, noted that 
the veteran presented for mental health counseling due to 
family problems.  The veteran indicated that he was having 
marital problems which were causing him to have emotional 
turmoil and anxiety.  The impression was possible insomnia.  
A service medical record dated June 26, 1981, indicates that 
the veteran was expressing problems due to separation from 
his family and that he felt sick all the time.  The diagnosis 
was apparent depression, transient situation.  The veteran's 
July 1981 service separation examination noted that 
psychiatric evaluation was normal.  The medical history 
portion of the July 1981 separation examination reveals that 
the veteran indicated that he did not know if he had the 
following: frequent trouble sleeping, depression, loss of 
memory, nervous trouble of any sort or periods of 
unconsciousness.

In the foregoing review of the veteran's service medical 
records, it is apparent that those records show that the 
veteran did have personal problems during his military 
service.  However, the Board can find no indication that the 
veteran was diagnosed with an Axis I psychiatric disorder 
during service (or during periods between his military 
service).  The absence of findings of an Axis I psychiatric 
disorder during the veteran's active duty service, however, 
does not preclude a grant of service connection.  Indeed, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In January 2006, the veteran underwent a VA mental disorders 
examination.  The examiner reviewed the veteran's past 
medical history and began listing the veteran's period of 
service, psychiatric hospitalizations, and treatment.  The 
examiner reviewed the veteran's present medical occupational 
and social history over the prior year, and began to note the 
veteran's subjective complaints.  Diagnoses included Axis I 
depressive disorder and an Axis II diagnosis of personality 
disorder.  The examiner stated as follows:

Based on the veteran's history, records, 
and evaluations we considered that the 
veteran's described emotional conditions 
during his active Military service; and 
written on service medical records were 
situational and self limited.  The 
veteran's neuropsychiatric condition is 
present and documented long after his 
Military discharge; not related to, 
caused by, due to, the result of, nor 
secondary to his Military service.  The 
veteran's principal and most disabling 
conditions is his characterological 
disorder, as diagnosed above.

The Board notes that the examiner indicated that the veteran 
was accompanied by his wife for his evaluation, but was seen 
alone.  He was seen with six claims folders and CPRS records 
which were reviewed.

In letters dated in August 2003, January 2006, and February 
2006, the veteran's private psychiatrist, O. C., M.D., 
indicated that he had treated the veteran since 1996.  In the 
August 2003 letter it was noted that even though he was not 
participating in active combat, the veteran had shown clear 
posttraumatic stress symptoms regarding his training in the 
Army.  He indicated that the veteran was presenting delayed 
symptoms of a post traumatic illness related to his years in 
the military.  In the January 2006 letter, the veteran's 
private psychiatrist indicated that the veteran had problems 
documented in his military records.  In a letter dated 
February 28, 2006, the veteran's private psychiatrist 
indicated that he desired to amplify comments made on his 
January 2006 report.  He indicated that it was important to 
note that on November 2, 1978, a lieutenant had sent a letter 
to the Brigade commander wherein they were questioning the 
veteran's mental instability.  The private psychiatrist 
stated that "this gives us a hint that he was mentally 
unstable while on service."  The private psychiatrist noted 
that the veteran did not have a previous history of mental 
illness.

The Board here notes that greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Further, the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

With these factors in mind, the Board finds that the 
competent medical evidence fails to establish that the 
veteran's depression (as well as the other variously 
diagnosed psychiatric disorders other than PTSD) is related 
to his military service.  The most comprehensive opinion of 
record is the opinion from the January 2006 VA examiner.  
This opinion was based on an examination of the veteran and 
an exhaustive recitation of the veteran's medical history.  
The January 2006 VA examiner made specific references to 
multiple records, and provided a clear rationale (essentially 
that the veteran had a personality disorder during service) 
for his opinion.  

The Board here observes that the veteran's private 
psychiatrist has suggested that the veteran's current 
psychiatric problems are related to service.  However, a 
closer look at his letters reveals that the private 
psychiatrist has essentially indicated that PTSD is related 
to service.  As noted in the Introduction portion of this 
decision, the issue of PTSD is not before the Board at this 
time.  Further, the Board here notes that the private 
psychiatrist has made no reference to the findings from the 
February 1982 VA examination, the examination conducted most 
closely in time to the veteran's discharge from his last 
period of service.  On that examination, an Axis I disorder 
was not found.  While noted by the January 2006 VA examiner, 
this was not noted by the private psychiatrist.  The Board 
observes that while the private examiner pointed out that the 
veteran's chain of command questioned the veteran's mental 
stability, he made no mention of the fact that only a 
personality disorder was diagnosed during service, which, as 
noted, was the same disability diagnosed at the February 1982 
VA examination, the veteran's first subsequent to service.

In short, the January 2006 VA opinion contains a rationale 
and is based on a comprehensive review of the veteran's 
medical history.  As such, the Board finds that the competent 
medical evidence fails to establish a link between the 
veteran's service and a psychiatric disability other than 
PTSD and his service, and the claim must be denied.

While the Board does not doubt the sincerity of the veteran's 
belief regarding this issue, and the veteran's statements 
(including the detailed one submitted in May 1999) hearing 
testimony, and the veteran's relatives' statements in this 
regard have been reviewed, the veteran is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a psychiatric disability other than 
PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


